CONCURRING OPINION.
BROWN, J.
— I concur in the conclusions reached by my learned brother Woodson, for the reason that in its suit against the petitioner the State is seeking to substitute the equity practice for the criminal law —a thing which the Constitution does not permit. A party whose property is being injured or destroyed by the criminal acts of another may enjoin such criminal acts, notwithstanding to do so amounts to enjoining the commission of a crime. [State ex rel. v. Schweickardt, 109 Mo. 496; State ex rel. v. Feitz, 174 Mo. App. 456.] Nevertheless it is not the theory of our organic law that the liberty of even the humblest citizen may be taken- away without a compliance with section 12, article 2, Constitution of Missouri, which ordains that all prosecutions for felonies and misdemeanors shall be by indictment or information; in which the accused shall be entitled to a trial by jury. [Sec. 28, art. 2, Constitution of Missouri.] In such trial the accused has the right to meet the witnesses against him “face to face.” [Section 22, art. 2, Constitution of Missouri.] This last clause of our organic law means that witnesses having personal knowledge tending to prove defendant’s guilt must confront him in court, and a conviction cannot stand upon the evidence of witnesses who have only heard rumors of defendant’s guilt. A mere rumor has no face, and cannot be “confronted” by anybody within the purview of our Constitution. [State v. Wellman, 253 Mo 302, l. c. 315.]
*621Before the constitutional safeguards above noted can be cast into the scrap-heap the people must amend their organic law.